Citation Nr: 0815499	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether severance of the award of service connection for 
peripheral neuropathy of the left lower extremity was proper.

2.  Whether severance of the award of service connection for 
peripheral neuropathy of the right lower extremity was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, in which the RO severed service connection for 
peripheral neuropathy of the right and left lower 
extremities.

In August 2007, the veteran raised a service connection claim 
for hypertension.  This claim has not yet been addressed by 
the RO and is referred to the RO for clarification and 
development as necessary and adjudication as warranted.  

In March 2008, the veteran testified before the undersigned 
Veterans Law Judge at a travel Board hearing at the RO.  A 
transcript of that hearing has been incorporated into the 
claims file.  A possible service connection claim for injured 
toes was mentioned at the March 2008 hearing and that matter 
is merely noted at this point with further action to follow 
as appropriate.  


FINDINGS OF FACT

1.  In a September 2003 rating action, service connection was 
granted for Type II diabetes mellitus (DM-II) and for 
peripheral neuropathy of the right and left lower 
extremities, secondary to DM-II, based upon competent medical 
diagnoses of those disorders made upon VA examination of 
August 2003.




2.  In an October 2004 rating decision, the RO proposed to 
sever service connection for peripheral neuropathy of the 
right and left lower extremities.

3.  In April 2005, the RO severed service connection for 
peripheral neuropathy of the right and left lower 
extremities, effective from July 1, 2005.

4.  The record does not include either a VA or private 
medical opinion certifying, with a summary of facts, findings 
and reasons supporting a conclusion that, in the light of all 
accumulated evidence, that the diagnosis on which service 
connection for peripheral neuropathy of the lower 
extremities, secondary to service-connected DM-II was 
predicated was clearly erroneous.

5.  The competent medical evidence of record does not 
establish that the grant of service connection for peripheral 
neuropathy of the lower extremities, secondary to service-
connected DM-II, established in a September 2003 rating 
action, was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  Severance of service connection for peripheral neuropathy 
of the left lower extremity was not proper, and restoration 
of service connection for this disability is warranted from 
the date of severance forward.  38 U.S.C.A. §§ 1110, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.303, 
3.105(d) (2007).

2.  Severance of service connection for peripheral neuropathy 
of the right lower extremity was not proper, and restoration 
of service connection for this disability is warranted from 
the date of severance forward.  38 U.S.C.A. §§ 1110, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.303, 
3.105(d) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Inasmuch as the propriety of the severance of service 
connection involves a determination as to clear and 
unmistakable error (CUE), the VCAA is not for application.  
See Livesay v. Principi, 15 Vet. App. 165 (2001); see also 
Parker v. Principi, 15 Vet. App. 407 (2002).  Moreover, with 
respect to the severance issues before the Board, the benefit 
sought on appeal is being granted in full.  Accordingly, any 
failure to provide complete notice or assistance under the 
VCAA in the development of this claim has been rendered moot.  
The RO will have the opportunity to address the issue of the 
appropriate effective date of the award at the time it 
implements the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

It is additionally noted that when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d) 
(2007). 

In this case, the veteran was provided the appropriate due 
process by an October 2004 notification letter of the rating 
decision that proposed to sever service connection, prior to 
the issuance of and January and April 2005 decisions which 
provided an explanation concerning the reasons for severance.  
Also, the RO issued a June 2003 letter that provided the 
standards of service connection regarding the veteran's 
original claim for establishment of service connection for 
diabetes mellitus 


and secondary symptomatology.  Thus, the veteran was aware of 
what was necessary to establish service connection, and was 
provided appropriate due process with regard to the need to 
submit evidence showing the severance should not take place.  
As such, no prejudice exists in adjudicating the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

In June 2003, the veteran filed a service connection claim 
for diabetes based on service in Vietnam to include exposure 
to Agent Orange, claimed to have been sustained therein.  
Private medical records show that a diagnosis of diabetes was 
made in April 2003.

Upon VA examination conducted in August 2003, the diagnoses 
included diabetes mellitus Type II, adult onset, more likely 
than not related to exposure to Agent Orange during service 
in Vietnam.  In addition, the veteran complained of numbness, 
tingling and burning in the feet and clinical findings of 
loss of monofilament sensation in the feet were made.  
Accordingly, diabetic peripheral neuropathy of the feet 
bilaterally, more likely than not related to diabetes type 
II, was also diagnosed. 

In a September 2003 rating decision, service connection was 
established diabetes mellitus Type II, associated with 
herbicide exposure in service, assigned a 20% evaluation from 
May 2, 2003; and for peripheral neuropathy of the right and 
left lower extremities, for which separate 10% evaluations 
were assigned, also effective from May 2, 2003.

Private medical records of Dr. G. reflect that the veteran 
underwent a diabetic evaluation of both feet in February 2004 
at which time the impressions included polyneuropathy 
secondary to diabetes mellitus and diabetic foot care was 
discussed.  




Private medical records of Dr. D. show that in June 2004, the 
veteran underwent EMG and nerve conduction studies pursuant 
to his complaints of a one year history of numbness affecting 
both lower limbs.  Both EMG and nerve conduction studies were 
entirely normal.

The veteran underwent a VA examination in August 2004, at 
which time he gave a history of numbness in the feet since 
1990, following working for 40 years with steel toed shoes on 
hard concrete for up to 12 hours a day.  He reported that 
diabetes had been diagnosed in 2003, but that the 
symptomatology of his feet had not changed since that time.  
A diagnosis of peripheral neuropathy of both lower 
extremities was made and the examiner opined that this was 
less likely than not related to diabetes.  It was commented 
that diabetes had been well controlled so that there was no 
aggravation apparent with the veteran reporting no changes 
since 1990.

In a rating decision dated on October 22, 2004, the RO 
proposed to sever service connection for peripheral 
neuropathy of the lower extremities.  A letter to this effect 
along with the decision was issued to the veteran on October 
23, 2004.

In a January 4, 2005, rating decision, service connection was 
severed for peripheral neuropathy of the lower extremities, 
effective from April 1, 2005.  

However, before that determination was effectuated, 
additional evidence was added to the file in February 2005 
which included a private podiatry report dated in September 
2003 in which a diagnosis of diabetes with early neuropathy 
was made and diabetic foot care was discussed.  Also 
presented was a February 2005 medical statement of Dr. G., 
indicating that he had seen the veteran at that time due to 
complaints of numbness, tingling and cramping in the feet.  
Dr. G. stated that the veteran was a diabetic who had 
previously been diagnosed with peripheral neuropathy and had 
just undergone EMG and nerve conduction studies which did not 
support that diagnosis.  Dr. G. stated that an examination 
revealed loss of protective sensation, positive Tinel's and 
Valleix's sign overlying bilateral tarsal 


tunnel, and mechanical instability secondary to rear foot 
varus and plantar flexed 1st ray bilateral.  Orthotics were 
recommended.

In a statement provided by the veteran's spouse in February 
2005, she indicated that the veteran had not experienced 
symptomatology of the lower extremities, feet and toes until 
2003 when diabetes mellitus was diagnosed.  She indicated 
that the veteran had given incorrect information in August 
2004 when he was examined by VA and had given a history of 
foot symptomatology since 1990.

The veteran also provided a statement in February 2005 in 
which he certified that during the 2004 VA examination he 
mistakenly reported that his symptomatology of the lower 
extremities began in 1990, and meant to report that his 
symptoms began in 2003. 

The veteran underwent EMG and nerve conduction studies 
performed by VA in March 2005.  Electrodiagnostic evidence 
was positive for mild bilateral tarsal tunnel syndrome, but 
was negative for evidence of lumbar radiculopathy or for 
peripheral neuropathy.  Following a review of those findings, 
the same VA examiner who had provided the opinion in October 
2004 opined (in March 2005) that peripheral neuropathy did 
not exist, and added that the bilateral tarsal tunnel 
syndromes which were shown by testing were less likely than 
not caused by diabetes.  The examiner provided an addendum in 
April 2005.  He explained that the EMG was an objective test 
which overrode the previous opinion (of 2003) and which was 
ordered to determine the presence of peripheral neuropathy.  
The examiner explained that because the testing revealed 
bilateral tarsal tunnel syndrome without evidence of lumbar 
radiculopathy or peripheral neuropathy, this supported the 
diagnosis given.

Having considered the aforementioned additional evidence, the 
RO issued a decision in April 2005 severing service 
connection for peripheral neuropathy of the lower 
extremities, effective from July 1, 2005.  A letter to this 
effect along with the decision was issued to the veteran on 
April 28, 2005.

An October 2005 medical evaluation and statement of Dr. D. 
revealed that nerve conduction studies done of the lower 
limbs were normal and that needle EMG evaluation of the lower 
limbs did not identify evidence of abnormal denervation 
features.  Dr. D. explained that although the veteran had a 2 
1/2 year history of pain, numbness and tingling of the feet, 
current normal EMG and nerve conduction studies had not 
demonstrated electrical evidence suggestive or supportive of 
a diffuse peripheral polyneuropathy or tarsal tunnel 
syndrome.    

The file contains a medical statement offered by Dr. K. in 
November 2005.  Dr. K. indicated that the veteran had 
experienced problems with burning pain, numbness and tingling 
on the plantar surfaces of the feet, clinically consistent 
with neuropathy but with normal EMGs.  

It appears that the veteran underwent a VA diabetic foot 
examination in December 2005 which was abnormal due to 
findings of decreased sensation and vibratory sense.  An EMG 
study was normal and nerve conduction velocities were normal 
in both lower limbs, which were described as not supportive 
of a finding of generalized peripheral neuropathy.  

VA records dated in 2006, show that the veteran was being 
treated for peripheral neuropathy, possibly secondary to 
diabetes.  In May 2006, based on the veteran's complaints of 
burning and tingling of the feet and neurological evaluation 
which showed reduced vibratory sense, an assessment of 
diabetes with neuropathy was made.  This evidence, although 
not previously considered by the RO in its entirety, was 
addressed by a waiver signed by the veteran in March 2008 at 
the travel Board hearing.

The veteran presented testimony at a travel Board hearing 
held in March 2008.  He emphasized that his lower extremity 
symptomatology had been problematic since 2003, when symptoms 
began.



Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Id.; see Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes that the grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  See 
38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 
3.105(d) (2007).

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

In accordance with section 3.105(a), to determine whether CUE 
was present in a prior decision, either the correct facts, as 
they were known at the time, must not have been before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time must have been 
incorrectly applied.  The error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The provisions of 38 C.F.R. § 3.105(d) [revisions of 
decisions] specifically state that a change in diagnosis may 
be accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion. 

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, under section 3.105(a), seeks to have a previous 
unfavorable decision overturned.  See Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  Unlike section 3.105(a), 
however, section 3.105(d) as applicable to severance cases 
does not limit the reviewable evidence to that which was 
before the RO at the time of the initial service connection 
award.  See Stallworth, 20 Vet. App. at 488 (2006); Daniels, 
10 Vet. App. at 480; Venturella v. Gober, 10 Vet. App. 340, 
342-43 (1997).  The regulation specifically allows a change 
in medical diagnosis to serve as a basis for severance, and 
the Court in Venturella reasoned that this language clearly 
contemplates the consideration of evidence acquired after the 
original grant of service connection.  If "the Court were to 
conclude that . . . a service-connection award can be 
terminated pursuant to  §3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  10 Vet. App. at 342-43.

In its September 2003 rating decision, the RO granted service 
connection DM-II and for peripheral neuropathy of the right 
and left lower extremities, secondary to DM-II, based upon 
competent medical diagnoses of those disorders made upon VA 
examination of August 2003.  Thereafter, the veteran 
underwent a diabetic evaluation of both feet in February 2004 
at which time the impressions included polyneuropathy 
secondary to diabetes mellitus.  

Evidence was subsequently received which drew into question 
both the diagnosis and etiology of the service-connected 
peripheral neuropathy.  Private EMG and nerve conduction 
studies done in June 2004 were entirely normal.  When 
examined by VA in August 2004, a diagnosis of peripheral 
neuropathy of both lower extremities was made and the 
examiner opined that this was less likely than not related to 
diabetes.  Based upon this evidence, the RO proposed to sever 
service connection for peripheral neuropathy of the lower 
extremities in October 2004 reasoning that the evidence did 
not establish the required causal relationship between the 
veteran's diagnosed peripheral neuropathy and his service-
connected DM-II.  See 38 C.F.R. § 3.310(a).  

Thereafter, additional evidence was added to the file which 
includes EMG and nerve conduction studies performed by VA in 
March 2005 which revealed mild bilateral tarsal tunnel 
syndrome, but did not show evidence of lumbar radiculopathy 
or for peripheral neuropathy.  Following a review of those 
findings, the same VA doctor who had provided the opinion in 
October 2004 opined (in March 2005) that peripheral 
neuropathy was not shown and added that the bilateral tarsal 
tunnel syndromes were less likely than not caused by 
diabetes.  The examiner provided an 



addendum in April 2005 explaining that the EMG was an 
objective test which overrode the previous opinion and which 
was ordered to determine the presence of peripheral 
neuropathy, which was not shown.  

Following review of that evidence, the RO issued a decision 
in April 2005 severing service connection for peripheral 
neuropathy of the lower extremities, effective from July 1, 
2005.

Thereafter, still more evidence was added to the file, 
including an October 2005 medical evaluation and statement of 
Dr. D. which revealed that nerve conduction studies done of 
the lower limbs were normal and that needle EMG evaluation of 
the lower limbs did not identify evidence of abnormal 
denervation features.  Dr. D. explained that essentially, the 
EMG and nerve conduction studies had not demonstrated 
electrical evidence suggestive or supportive of a diffuse 
peripheral polyneuropathy or tarsal tunnel syndrome.  In 
November 2005, Dr. K. observed the veteran had experienced 
problems with burning pain, numbness and tingling on the 
plantar surfaces of the feet, clinically consistent with 
neuropathy but with normal EMGs.  The veteran underwent a VA 
diabetic foot examination in December 2005 which was abnormal 
due to findings of decreased sensation and vibratory sense.  
However, again an EMG study was normal and nerve conduction 
velocities were normal in both lower limbs, which were 
described as not supportive of a finding of generalized 
peripheral neuropathy.  

Most, recently, VA records dated in 2006, show that the 
veteran was being treated for peripheral neuropathy, possibly 
secondary to diabetes.  In May 2006, based on the veteran's 
complaints of burning and tingling of the feet and 
neurological evaluation which showed reduced vibratory sense, 
an assessment of diabetes with neuropathy was made.  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that it is "clearly and 
unmistakably erroneous."  38 C.F.R. 


§ 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 
482 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Graves v. Brown, 6 Vet. App. 166 (1994).  The RO in this 
case, purportedly and at least initially proposed severance 
based upon the finding by the August 2004 VA examiner that 
the veteran's peripheral neuropathy of the lower extremities 
was not secondary to his DM-II.  This stands in contrast to 
the prior determination made by the RO made in a September 
2003 

rating decision, in which service connection for peripheral 
neuropathy of the lower extremities was granted based on a 
2003 VA examiner's opinion that the veteran had diabetic 
peripheral neuropathy of the feet.  

Subsequent to August 2004, the evidence continued to be 
inconsistent with respect to the matter of whether the 
veteran actually has peripheral neuropathy of the lower 
extremities and whether symptomatology of the lower 
extremities is unrelated to DM-II.  While EMG and nerve 
conduction testing have been consistently normal from 2004 to 
2006, the veteran's symptoms of the lower extremities have 
nevertheless been described in private medical evidence (Dr. 
K. - 2005) as consistent with peripheral neuropathy.  
Moreover, the most recent medical evidence on file consisting 
of 2006 VA records includes a diagnosis of diabetes with 
neuropathy.

A severance decision focuses not on whether the original 
decision was clearly erroneous, but on whether the current 
"evidence establishes that [service connection] is clearly 
erroneous."  Stallworth v. Nicholson, 20 Vet. App. 482 
(2006).  While a review of the evidence suggests that some 
doubt does exist regarding both the diagnosis of peripheral 
neuropathy and a nexus between the veteran's symptomatology 
of the lower extremities and service-connected DM-II, the 
Board finds the high evidentiary burden of showing clear and 
unmistakable error has not been met, and the severance of 
service connection was improper in this case.  The record 
shows that there is disagreement among health professionals 
as to whether the veteran has peripheral neuropathy 
attributable to DM-II.  While the most probative evidence; 
i.e., for example EMG and nerve conduction studies 

might be against the grant of service connection, severance 
requires that the evidence be clear and unmistakable, such 
that reasonable minds could not differ as to the conclusion, 
and it is not so in this case. 

The Board also points out that section 3.105(d) provides that 
a change in medical diagnosis may be accepted as a basis for 
severance.  This case, arguably concerns a change in 
diagnosis made between 2003 and 2004 and thereafter.  
However, no medical professional, VA or private, who provided 
an opinion or discussed findings to the effect that either 
there was no clinical evidence of peripheral neuropathy of 
the lower extremities or that any neuropathy of the lower 
extremities was not as likely as not related to DM-II, 
certified for the record that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated was clearly erroneous, accompanied 
by a summary of the facts, findings, and reasons supporting 
the conclusion as required under 38 C.F.R. § 3.105(d). 

While the VA examiner in 2004, provided a negative opinion in 
2004 and again in 2005, which at that time was based upon 
clinical evidence which failed to show the presence of 
peripheral neuropathy of the lower extremities, both the 2004 
and 2005 opinions fail to meet the requirements of section 
3.105(d).  That VA examiner did not certify in the light of 
all accumulated evidence that the diagnosis on which service 
connection was predicated was clearly erroneous.  Section 
3.105(d) very clearly describes the limited and specific 
circumstance where a change in diagnosis may be accepted as a 
basis for severance of service connection.  If the change on 
diagnosis does not meet the criteria, then it may not be an 
acceptable basis for severance.  So it is in this case.

In short, for reasons stated above, the Board finds that the 
severance of service connection for peripheral neuropathy of 
both lower extremities was improper and service connection is 
accordingly restored from the date of severance forward.  




ORDER

The severance of service connection for peripheral neuropathy 
of the left lower extremity, effectuated by a rating decision 
of April 2005, was improper, and the appeal for restoration 
of service connection is granted from the date of severance 
forward.

The severance of service connection for peripheral neuropathy 
of the left lower extremity, effectuated by a rating decision 
of April 2005, was improper, and the appeal for restoration 
of service connection is granted from the date of severance 
forward.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


